                                                              May 12, 2021
                                                                  VPC

1
                               UNITED STATES DISTRICT COURT
2

3                         CENTRAL DISTRICT OF CALIFORNIA
4
     PATRICE MARIE DYER,                         Case No.: 2:19-cv-06860-SB-KS
5
                  Plaintiff,
6
                                                 ORDER TO SHOW CAUSE RE:
7
     vs.                                         DISMISSAL
8    TARGET CORPORATION; DOES 1-
9    50, inclusive; et al.,
10                Defendants.
11

12
           The parties filed a notice of settlement on May 11, 2021.

13
           IT IS HEREBY ORDERED that the parties are to show cause why the
14
     action should not be dismissed with prejudice on July 16, 2021 at 8:30 a.m. If the
15
     parties file a proposed order to dismiss the entire action with prejudice by July 9,
16
     2021, the OSC shall be taken off calendar without further notice. Otherwise, the
17
     parties shall file a status conference report by July 9, 2021 and appear at the OSC
18
     hearing even if they subsequently file a request for dismissal. IT IS FURTHER
19
     ORDERED that all other hearings and deadlines are vacated.
20
           NOTICE: The parties are advised that the Court will not continue the
21
     OSC hearing, absent a detailed, compelling showing in the status report why the
22

23
     settlement has not been—and reasonably could not have been—completed, and

24
     the parties should be prepared for the Court to set a trial date within 60 to 90 days

25   (or the Court may reinstate any vacated deadlines).
26
     Dated: May 12, 2021
27

28

                                                      Stanley Blumenfeld, Jr.
                                                     United States District Judge
